IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-78,070-01 and WR-78,070-02


IN RE STATE OF TEXAS EX REL. MARK SKURKA




ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
AND PROHIBITION FROM CAUSE NO. 02-CR-1289-D
IN THE 105TH JUDICIAL DISTRICT COURT
NUECES COUNTY


Per Curiam.
O R D E R


	We have before us a motion for leave to file a petition for writ of mandamus and a
motion for an emergency stay pursuant to the petition for writs of mandamus and prohibition. 
The underlying proceeding in the trial court, State of Texas v. Brandon Coronado, Cause No.
02-CR-1289-D in the 105th District Court, is stayed pending further order of this Court. 
	IT IS SO ORDERED THIS THE 24th DAY OF JULY, 2012.
Do Not Publish